United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 02-11094
                        Conference Calendar


SPENCER C. PARKER,

                                         Plaintiff-Appellant,

versus

FNU DAVILA, Mail Room Supervisor, Dick Ware Unit;
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION, Mail Room Staff, John C. Middleton Unit;
TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Inmate Trust
Fund, Huntsville; TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, E/R Commissary Programs; H. BRYAN,
Assistant Warden Units Overseer, Dick Ware Unit,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:02-CV-154
                       - - - - - - - - - -

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Spencer C. Parker, a Texas prisoner (# 627599), appeals from

the district court’s sua sponte dismissal of his 42 U.S.C. § 1983

civil rights complaint as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i).   Parker asserted that the defendants

failed to give him proper advice regarding the procedures for

withdrawing funds from his inmate trust account and that, by

doing so, they effectively deprived him of such funds.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-11094
                                   -2-

     When a plaintiff alleges that he has been deprived of his

property, without due process of law, by the negligence or

intentional actions of a state officer that are “random and

unauthorized,” a postdeprivation tort cause of action in state

law is sufficient to satisfy the requirements of due process.

Parratt v. Taylor, 451 U.S. 527, 541-44 (1981), overruled on

other grounds, Daniels v. Williams, 474 U.S. 327 (1986); Hudson

v. Palmer, 468 U.S. 517, 533 (1984); see also Murphy v. Collins,

26 F.3d 541, 543 (5th Cir. 1994).      Texas has adequate

postdeprivation remedies for the confiscation of prisoner

property, such as a tort action for conversion.      See Murphy,

26 F.3d at 543; Thompson v. Steele, 709 F.2d 381, 383

(5th Cir. 1983).

     Because Parker’s claims lacked an “arguable basis in law,”

Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999), his complaint

was indeed frivolous.      The appeal is likewise frivolous, and it

is DISMISSED.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5TH CIR. R. 42.2.    The dismissal of this appeal and the

dismissal as frivolous by the district court each count as a

“strike” for purposes of 28 U.S.C. § 1915(g).      See Adepegba

v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).     We caution

Parker that once he accumulates three strikes, he may not proceed

in forma pauperis in any civil action or appeal filed while he

is incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.      See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.